Title: To George Washington from Brigadier General William Smallwood, 2 September 1778
From: Smallwood, William
To: Washington, George


          
            Dear Sir
            Camp White Plains 2d September 1778
          
          I am clearly of opinion no movements or Opperations in this army ought to be
            undertaken, ’till we can with more Certainty ascertain the designs of the Enemy, which
            from their present Manœuvres, and the  aspect before us, is difficult
            to limit, with any degree of precission, so as to render our movements secure, or to
            hold up any great prospect of success; they must have had two objects in view in going
            to Rhode Island, either (as Circumstances might require) to intercept General Sullivan
            and his army during the absence of the Count de Estaing, or to relieve and bring off
            their Garrison, should Sullivan have debarked on the main, and there should be a
            probability of the Count’s speedy return to his Station, in either instance they have it
            evidently in their power to evade our pursuit, or relief, from the Superior Advantages
            they derive from their fleet, and their future opperations must be Governed, and must be
            more or less inlarged or confined in their prospect of the Arrival of a Superior Naval
            force, which in the event must determine our Conduct, the impediment and risk which our
            Army must encounter (from Particular Circumstances which your Excellency can be no
            stranger to) in going to Rhode Island or New York, in the present instance to me appear
            if not insuperable at least to promise but a slender prospect of any Material Success,
            because in either instance our Endeavours after much fatigue and risk, may be
            frustrated, and rendered abhortive, by a slight exertion of theirs, and in the first
            might open a prospect up Hudsons river which might be very flattering to them; and no
            less distructive to us, by cutting off our resources for a time from the Southward, and
            from their Superior Land and Naval force, and the Advantages derived from the latter,
            might with great facility by a sudden and rapid Movement, endanger any body of forces
            which we could spare to Garrison the Highlands, before we could come to their relief,
            admitting our Supplies to be ample in the Interim, which to me is doubtfull, and in the
            latter Instance, by making an attempt on New York, our Supplies might not only be
            intercepted, but the force now at Rhode Island getting in our rear, might render the
            situation of our forces Critical & Alarming; I am therefore for waiting the
            event a few days when Circumstances may enable us to act with more precission. I have
            the Honor to be with great regard Your Excellencys most Obdt Hble Servt
          
            W. Smallwood
          
        